                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CV-00282-FL

THOMAS SMITH,                           )
                                        )
             Plaintiff,                 )
                                        )           ORDER
v.                                      )
                                        )
ANDREW SAUL,                            )
 Commissioner of Social Security,       )
                                        )
             Defendant.                 )
                                        )

      Plaintiff’s counsel filed a motion for approval of attorney’s fees under section

206(b) of the Social Security Act (the “Act”), 42 U.S.C. § 406(b), in the amount of

$16,580.00. Attorney’s fees under section 206(b) are paid from past-due benefits

awarded to a successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been

awarded attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412, in the amount of $8,600.00 (ECF No. 81).

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.




                                            1
      It is ORDERED that Plaintiff’s counsel be awarded fees under section 206(b)

of the Act, 42 U.S.C. § 406(b), in the amount of $16,580.00, and refund to Plaintiff

the smaller award between this amount and the EAJA award.

      SO ORDERED, this 14th day of April, 2020.



                                 ____________________________
                                 Louise W. Flanagan
                                 United States District Judge




                                          2
